Title: Invoice for Encyclopédie Méthodique, with Jefferson’s Notes, 9 June 1803
From: Pougens, Charles
To: Jefferson, Thomas


            
             Encyclopedie methodique 67 Livraisons.
            
              
                ✓
                Agriculture, Tome, 3me. et Tome 4me. 1re partie
                
                 3. Vol.
              
              
                ✓
                Amusemens, depuis page 560 jusqua 900 
                }
                 2. in 1.
              
              
                
                on fournit le tome entier 
              
              
                ✓
                Antiquités Tome, 4me. 2me partie et tome 5 entier
                
                 3.
              
              
                ✓
                Architecture, Tome 2me. 1re partie
                
                 1.
              
              
                ✓
                Art militaire, Tome 4,
                
                 2.
              
              
                ✓
                Beaux arts, Tome 2me. 2me partie
                
                 1.
              
              
                ✓
                Botanique, Tome 4me
                
                 2.
              
              
                ✓
                Chirurgie, Tome 2me. 2me partie
                
                 1.
              
              
                ✓
                Geographie, Ancienne. Tome 3. 2nde partie
                
                 1.
              
              
              
                ✓
                Histoire, Tome 5me. 2 partie
                
                 1.
              
              
                ✓
                Histoire, Naturelle, Tome 7 entier
                
                 2.
              
              
                ✓
                Manufacture, Tome 2me. 2me partie, et tome 3d 2de partie
                
                 2.
              
              
                
                Medicine, Tome, 3d. 2me partie tome 4. 5. 6. 7 entier.
                
                 9.
              
              
                ✓
                Philosophie, Tome 2me & 3 entier
                
                 4.
              
              
                ✓
                Art Aratoire,
                
                 1.
              
              
                ✓
                Chasse,
                
                 1.
              
              
                ✓
                Jeux,
                
                 2.
              
              
                ✓
                Pêches,
                
                 1.
              
              
                ✓
                Phisique. 1 Tome entier
                
                 2. in 1.
              
              
                ✓
                Systeme, Anatomique 1 Tome entier,
                
                 2. in 1.
              
              
                ✓
                Chimie, Tome 2 et 3 entier,
                
                 4. in 2
              
              
                ✓
                Geographie Phisique
                
                 2.
              
              
                Planches,
              
              
                ✓
                Botanique, Tome 4 à 9,
                
                 6.
              
              
                ✓
                Chirurgie,
                
                 1.
              
              
                ✓
                Pêches,
                
                 1.
              
              
                ✓
                Histoire naturelle XXIII. Partie, Insectes—XIX. Partie—Coquilles
                
                 2.
              
              
                
                Idem, des vert. XXI. Partie. Mollusques.
                
                 2.—des Vers
              
              
                ✓
                Art Aratoire
                
                 1.
              
              
                
                Volumes
                
                62 £.535.
              
            
             [In TJ’s hand perpendicularly in margin:]
            I have now 67. livraisons complete, and Medecine. Tome III. 2me partie duplicate to be returned.
             [In TJ’s hand at foot of text:]
            60. parts in 55. volumes.
            <wanting Medecine Tome 4. Partie 1re. to fill up between Bluet. & Capillaire de Montpelier.
             Planches. Histoire Naturelle [XVIII.] partie des Vers>
             they sent me Tome III. 2d partie, which I had before, & charged without sending it Tome IV. partie 1re. which I had before
          